Citation Nr: 1702575	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  13-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma, for accrued benefits purposes based on substitution.   

2.  Entitlement to service connection for hypertension, for accrued benefits purposes based on substitution.   

3.  Entitlement to service connection for lupus, for accrued benefits purposes based on substitution.   

4.  Entitlement to service connection for cause of the Veteran's death.  

5.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1991 to January 1995.  He died in August 2009.  The appellant is his surviving spouse and has been substituted for the Veteran.  See 38 U.S.C.A. § 5121A (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.  

The appellant raised the issue of entitlement to burial benefits in a September 2009 statement.  Such claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a June 2013 substantive appeal (via VA Form 9), the appellant requested a Board video-conference hearing.  Such hearing was scheduled for March 2016.  While the appellant failed to appear at the scheduled hearing, it appears that the hearing notification letter was sent to an incorrect address, as the hearing notice was returned as undeliverable with a new forwarding address.  In this regard, the Board observes that the appellant requested to update her address in her substantive appeal, although no new address was provided at that time.  As the appellant has not yet been afforded the requested hearing, a remand is necessary to provide one.  

Accordingly, the case is REMANDED for the following action:

Schedule a Board video-conference hearing using the appellant's current address (including consideration of the forwarding address received with the returned hearing notice).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

